Case 6:20-cv-00737-ADA Document 11-7 Filed 10/27/20 Page 1 of 2




         EXHIBIT F
10/14/2020                 Case 6:20-cv-00737-ADA DocumentDelaware
                                                           11-7 District
                                                                   Filed 10/27/20 Page 2 of 2
  Delaware District




  Cases by Year

   Cases by Year

   700



   560



   420



   280                                                                       561


   140



   0
                                                                             YTD

                                                                   U.S. District Courts




                                                                                          YTD   2020 est

    U.S. District Courts                                                                  561     715

    Total                                                                                 561     715




https://search.docketnavigator.com/patent/court/13/17?print=true                                           1/1
